Citation Nr: 0006590	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  96-17 829	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Wilmington, Delaware



THE ISSUE

Entitlement to special monthly compensation at a rate in 
excess of the (m) level under the provisions of 38 U.S.C.A § 
1114.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1954 to September 1956.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating action 
of the RO.  

In September 1998, the Board remanded the case for additional 
development. 
Thereafter, in a rating action of May 1999, the RO initially 
decided that "special monthly compensation based on 
entitlement under (m) plus additional at 50 percent or more 
[was] granted effective March 12, 1996."  However, it was 
subsequently stated in the rating decision that the veteran 
was entitled to only special monthly compensation benefits at 
the (m) rate, effective on February 27, 1997.  Given the 
apparent confusion in the rating decision, the Board will 
take appropriate action to clarify this matter to ensure that 
the veteran has been assigned the appropriate compensation 
rate.  



FINDINGS OF FACT

1.  The veteran has been determined to be entitled to special 
monthly compensation at the intermediate rate between 
subsection (m) and (n) of 38 U.S.C.A § 1114 based on loss of 
use of both legs with complications preventing natural action 
of both knees and is shown to have additional service-
connected disabilities separately rated at more than 50 
percent.  

2.  The veteran is not shown to suffer from disability 
manifested by anatomical loss of either leg at the hip level 
or service-connected disabilities separately ratable from 
those involving her lower extremities that would require the 
regular aid and attendance of another person on a regular 
basis.  


CONCLUSION OF LAW

The criteria for the assignment of special monthly 
compensation benefits higher than the intermediate rate 
between subsection (m) and (n) under the provisions of 38 
U.S.C.A § 1114, but not higher, have been met.  38 U.S.C.A. 
§§ 1114, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.350 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO has found that the veteran is entitled to special 
monthly compensation at the rate under subsection (m) of 38 
U.S.C.A § 1114 and 38 C.F.R. § 3.350(c) based on loss of use 
of both legs with complications preventing natural action of 
both knees.  The veteran maintains that an increased rate of 
special monthly compensation is warranted on the basis that 
she should be assigned a separate rate based on the need for 
regular aid and attendance caused by her service-connected 
disabilities.  

Initially, the Board finds it pertinent to note that 
contentions have been presented by the veteran's 
representative that, given that the veteran has separate 
service-connected disabilities rated at more than a combined 
50 percent (cervical spondylosis rated at 40 percent, a left 
shoulder condition rated at 30 percent, left fifth metacarpal 
fracture residuals rated at 10 percent, and right hand finger 
fracture residuals rated at 10 percent), higher special 
monthly compensation benefits at the intermediate level 
between (m) and (n) are warranted.  

Pursuant to 38 C.F.R. § 3.350(f)(3), in addition to the 
statutory rates payable under 38 U.S.C.A. § 1114(l) through 
(n) and the intermediate or next higher rate provisions, an 
additional single permanent disability or combinations of 
permanent disabilities independently ratable at 50 percent or 
more will afford entitlement to the next higher intermediate 
rate or if already entitled to the next higher intermediate 
rate, to the next higher statutory rate under 38 U.S.C.A. § 
1114, but not above the (o) rate.  In the application of this 
subparagraph, the disabilities independently ratable at 50 
percent or more must be separate and distinct and involve 
different anatomical segments or bodily systems from the 
conditions establishing entitlement under 38 U.S.C.A. § 
1114(l) through (n) or the intermediate rate provisions 
outlined above.  38 C.F.R. § 3.350(f)(3).  

Reviewing the veteran's service-connected disabilities as now 
noted in the May 1999 rating decision, the Board finds that 
she does have a combination of permanent disabilities 
separately ratable at more than 50 percent from those 
involving her lower extremities.  As none of these 
disabilities involves the same anatomical segment, she is 
entitled to special monthly compensation at the intermediate 
rate between 38 U.S.C.A. § 1114(m) and (n).  Thus, benefits 
if not already being paid at this rate are warranted.  

The veteran has also contended during the course of her 
appeal that increased special monthly compensation benefits 
are payable on the basis of regular aid and attendance 
required for her service-connected disabilities.  

If the veteran, as a result of service- connected disability, 
is in need of regular aid and attendance under 38 U.S.C.A. § 
1114(l).  The basic criteria for determining the need for 
regular aid and attendance, pursuant to the provisions of 38 
C.F.R. § 3.352(a), are as follows: inability of the claimant 
to dress or undress herself, or to keep herself ordinarily 
clean and presentable; frequent need or adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her or her daily environment. It is not required that all of 
the disabling conditions enumerated in this paragraph be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the veteran is unable to 
perform should be considered in connection with her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  See 
Turco v. Brown, 9 Vet. App. 222 (1996).  

However, the Board notes that additional special monthly 
compensation is available under 38 U.S.C.A. § 1114(o) only if 
an individual establishes entitlement to two or more rates of 
special monthly compensation with no condition being 
considered twice as provided in 38 U.S.C.A. § 1114(l) through 
(n).  In other words, entitlement to this level of special 
monthly compensation would require, in this case, that the 
veteran would be in need of regular aid and attendance due to 
service-connected disabilities other than those involving her 
lower extremities for which the (m) rate has already been 
assigned.  The Board stresses that it has already been 
effectively determined that the veteran is in need of the aid 
and attendance of another person due to the disabilities of 
the lower extremities and that her currently assigned (m) 
rate contemplates the need for aid and attendance based on 
this disability.  

The Board notes that, while the veteran is suffering from the 
residuals of a cerebrovascular accident with left hemiparesis 
that are shown to have caused her significant disability, 
nonservice-connected conditions cannot be considered in 
deciding her need for aid and attendance in this case.  

The Board recognizes the severity of the veteran's service-
connected disabilities affecting her upper extremities and 
cervical spine.  However, there is no evidence of record that 
indicates that she requires the regular aid and attendance of 
another based solely on disablement attributable to her 
service-connected upper extremity and cervical spine 
disabilities.  In addition, the Board notes that increased 
special monthly compensation based on disability manifested 
by anatomical loss of either leg at the hip level is not 
demonstrated in this case.  



ORDER

Special monthly compensation at the intermediate rate between 
subsection (m) and (n) under the provisions of 38 U.S.C.A § 
1114, but not higher, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

